DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-9 and 19 in the reply filed on 11/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/938055 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding claims 2-3, ‘055 claim 3 anticipates the claim by providing the fresh water elutant and reconstitution of brine.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 19, the recitations of “the concentrated brine” and “the concentrated brine draw” creates confusion as the terms are used inconsistently and it is unclear whether they refer to the same element or not (“a concentrated brine draw”).
Regarding claims 2 and 19, the recitations of “the RO brine” and “the FO process” lack clear antecedent basis.
Regarding claim 4, the recitation of “the RO or nanofiltrations system” (emphasis added) lacks clear antecedent basis.

Regarding claim 5, the recitation of “wherein one vessel” creates confusion. Is this one vessel of the plurality of vessels or one tank of the plurality of tanks?
Regarding claim 8, the recitation of “the elutant” lacks proper antecedent basis. For Examination purposes, claim 8 is read as dependent from claim 2 which provides proper basis for the claim terminology and features.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Hancock et al. (US 2015/0273396).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al. (US 2015/0273396).
Regarding claim 1, Hancock discloses a high salinity water purification process for processing high salinity influent fluid to obtain purified water (title/abstract, [0007] in at least figure 7a, comprising: 
passing a stream of the influent fluid in an input (614) along a first side of a forward osmosis (FO) membrane (612) and delivering an output stream (618) from an output port, the influent fluid having moderate levels of total dissolved solids (TDS) (stream 614; feed is a moderate TDS, or like stream, see [0007]; note no explicit definition providing precise range for TDS); 
passing a stream of a concentrated brine draw from an input along a second side of the forward osmosis membrane (616), the concentrated brine having high levels of TDS, the concentrated brine draw including a combination of a zinc complex or an iron complex and another salt brine or acid (616, [0060-0061]); 
the concentrated brine drawing pure water through the FO membrane from the influent fluid, concentrating the level of TDS in the output stream and diluting the concentrated brine draw (implicit/inherent to FO operation); 

providing the diluted brine draw with little or no zinc or iron complex into a high salinity reverse osmosis (RO) or nanofiltration system to obtain purified water on the output of the RO or nanofiltration system and an RO stream of concentrated brine draw without zinc or iron complex which did not pass through the RO or nanofiltration system (RO membrane 658, streams 654,656).
Hancock does not expressly pump stream (652) to the RO membrane. However, Hancock does proscribe the use of appropriate pumps and other features as needed ([0091]).
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have provided Hancock with a pump to feed the RO membrane for the purpose of adequately pressurizing the feed to the RO membrane to perform the separation process to utilize known techniques (i.e. pumps are well known for pressurizing a RO process) to achieve expected results (successful reverse osmosis separation process).
Regarding claim 9, Hancock provides all limitations set forth above. Hancock does not expressly specify the brine draw and influent feed TDS to be 250000-500000ppm and 30000-150000ppm respectively; however, one having ordinary skill in the art at the time of the filing of the invention would have recognized that brackish waters and seawater have TDS in the ranges of 30000-150000ppm and further the ordinary artisan would have found it to be obvious to have optimize the relative TDS In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Allowable Subject Matter
Claims 2-8 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Hancock teaches all limitations discussed above. Hancock does not provide for the use of an elutant stream of water, fresh water, or reverse osmosis/nanofiltration permeate to regenerate the adsorbent stage. Rather, Hancock utilizes redox cells with adsorbent membranes to regenerate the draw stream (Zinc or Iron complex based draw stream).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C MELLON/Primary Examiner, Art Unit 1759